DETAILED ACTION
This communication is in response to the after final filed 7/21/22 in which claims 1-20 were amended, and claim 21 was newly presented. Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/22 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Valadez (US 9,262,396 B1; published Feb. 16, 2016) (“Valadez’396”) in view of Schrage (US 9,213,625 B1; published Dec. 15, 2015) and Valadez (US 9,003,423 B1; patented Apr. 7, 2015) (“Valadez’423”).
Regarding claim 1, Valadez’396 discloses [a] computer-implemented method for visual validation of a transformed web page across web browsing platforms comprising: 
rendering an original web page in an original web browsing platform; (see column 5, lines 57-67, teaches rendering a baseline web page image in a web browser; see column 9, lines 26-38, teaches the rendering server includes multiple rendering applications configured to carry out the rendering of web page source documents, e.g., rendering application 150(1) includes a rendering engine that renders web page source documents in the same manner as the web browser Firefox 3; also teaches that another browser may be used as the baseline, see FIG. 2)
rendering the transformed web page in a transformed web browsing platform, wherein the transformed web page rendered in the transformed web browsing platform corresponds to the original web page rendered in the original web browsing platform; (see column 5, lines 57-67, teaches rendering a web page image based on the same web page source document in the web browser; see column 9, lines 26-38, teaches the rendering server includes multiple rendering applications configured to carry out the rendering of web page source documents, e.g., rendering application 150(N) includes a rendering engine that renders web page source documents in the same manner as the web browser Internet Explorer 7)
storing a validation set in a database, the validation set including a screenshot of the rendered original web page and a screenshot of the rendered transformed web page; (see column 8, lines 34-61, teaches that the rendered web page images are sent to the cloud servers; see column 10, lines 35-57, teaches that subsequent to the generation of web pages for each of the version tests (“validation set”) the distribution module receives the web pages and stores the web page images in the results queue according to the original version test, unit test, and test suite structures, the web page images are stored in a file folder of the directory structure)
queuing the validation set for presentation on a display; (see FIG. 3, illustrates a results queue that stores the web page images according to the original version test, unit test, and test suite structures, see column 10, lines 35-45)
instructing a computing device to display, on a screen of the display, the validation set, [a pass icon, and a fail icon], wherein the validation set includes the screenshot of the rendered original web page and the screenshot of the rendered transformed web page; and (see FIG. 4, illustrates that a generated user interface page displays three corresponding rendered web page images for each of the browser versions for a test referenced by number and the activation of a view button may cause the distribution module to generate another user interface page that displays the rendered web page images, e.g., when a web developer has elected to perform web browser compatibility testing of a particular web page source document for three different versions of web browsers, the generated user interface page may display three corresponding rendered web page images for each of the web browser versions and thus the web developer may visually inspect each of the rendered web page images to determine whether the coding in the particular web page source document is compatible with the web browser versions, see column 12, lines 10-40; see FIG. 5, illustrates the user interface page of the browser compatibility checker tool that displays comparative web browser compatibility results for the web page source document for Firefox 3 and Internet Explorer 7, the user interface includes an image display portion that displays selectable icons that represent corresponding rendered web page images, the icons may be thumbnail images of the corresponding rendered web page such that selection of each of the selectable icons triggers display of a corresponding larger rendered web page image, see column 15, lines 1-24).
Valadez’396 teaches generating, comparing, and displaying the rendered web page images in a side by side comparison, see, e.g., FIGS. 5, 6, but does not specifically disclose displaying screenshots of the rendered web page images. However, Schrage teaches a method of user-interface layout testing in which screenshots of user interfaces in a side-by-side arrangement for easy comparison and with indications of differences and overlaps. See, e.g., column 7, lines 30-48. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valadez’396 to use screenshots of the rendered web pages in the side-by-side comparison.  Doing so would further enable QA engineers or the web developers to determine whether the difference between the rendered web pages indicates a problem.
Valadez’396 teaches the generated user interface page may display three corresponding rendered web page images for each of the web browser versions and thus the web developer may visually inspect each of the rendered web page images to determine whether the coding in the particular web page source document is compatible with the web browser versions, see column 12, lines 10-40. Valadez’396 further teaches that the image comparison module analyzes the visual differences between each of the web page images, generates a numerical difference score for each rendered web page image that represents this visual difference, assigns one of a pass, low pass, or fail status to each rendered image, see column 10, line 58 – column 11, line 35. Yet, Valadez’396 does not disclose displaying a pass icon, and a fail icon and receiving, from an input device, an indication associated with a validation of the validation set while the validation set, the pass icon, and the fail icon are displayed on the display; determining whether the indication corresponds to the pass icon or the fail icon; when the indication is determined to correspond to the pass icon, identifying that the validation set is free from unintended visual effects or aberrations; and when the indication is determined to correspond to the fail icon, identifying that the validation set includes unintended visual effects or aberrations. However, Valadez’423 teaches a user interface of a web browser compatibility test that displays an evaluation input control when a group of rendered web page images is displayed in an image display portion. See figure 5, column 14, lines 48-65. The evaluation input control may include a pass option and a fail option. Id. The evaluation input control is intended for a user to indicate that all of the rendered web pages in a group are rendered correctly by their respective tested web browsers. Id. Accordingly, the user may select the pass option when the user has examined each of the rendered web pages and believes that each of the test web browsers rendered a particular web page correctly. Id. On the other hand, if any of the web page images displayed in the image display portion appears to show a deviation from the designed appearance of the web page being tested, the user may select the fail option. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valadez’396 to incorporate the teachings of Valadez’423 to provide an evaluation input control with a pass option and a fail option, at least because doing so would enable the user to indicate manually whether the web pages are rendered correctly or not. Valadez’423.
Claim 10 is an apparatus claim corresponding to claim 1 and is similarly rejected.

Regarding claim 2, Valadez’396, in view of Schrage and Valadez’423, discloses the invention of claim 1 as discussed above. Valadez’396 further discloses comparing the validation indication to other validation indications associated with other validation sets to determine a pattern of issues among the sets (see FIG. 4, column 12, lines 10-40 (describing how the user interface page shows each of the one or more browser compatibility check tests that the web user performed and enables the user to view the rendered web pages for each source document tested, thus enabling the user to compare the results across different web pages)).
Claim 11 is an apparatus claim corresponding to claim 2 and is similarly rejected.

Regarding claim 4, Valadez’396, in view of Schrage and Valadez’423, discloses the invention of claim 1 as discussed above. Valadez’396, column 11, lines 45-50, teaches storing information regarding the visual differences, as well as the visual acceptance status of the web page images and/or encoding such information as metadata in each rendered web page image; Valadez’396, column 14, lines 18-35, further teaches the user interface page displays visual indicators that emphasize the visual difference between the rendered web pages, e.g., superimposed rectangular outlines. Yet, Valadez’396 does not particularly disclose wherein the method further comprises: when the indicator is determined to correspond to the fail icon, displaying an indicator to receive at least one of a description of a problem with the transformed web page, a location of the problem, or information regarding the validation set. However, Valadez’423 teaches that the selection of the fail option may cause the test execution module to display an incompatibility report form via the user interface page. Column 14, lines 61-67. The incompatibility report form may enable the user to indicate information such as the name and version of the web browser that failed to render the web page correctly, a description of the rendering problem, and/or other relevant information. Column 14, line 65-column 15, line 4. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valadez’396 to incorporate the teachings of Valadez’423 to provide an evaluation input control with a pass option and a fail option, at least because doing so would enable the user to indicate manually whether the web pages are rendered correctly or not. Valadez’423.
Claim 13 is an apparatus claim corresponding to claim 4 and is similarly rejected.

Regarding claim 5, Valadez’396, in view of Schrage and Valadez’423, discloses the invention of claim 1 as discussed above. Valadez’396 further discloses removing a portion of the rendered original web page and the rendered transformed web page prior to displaying the validation set (see column 6, lines 21-34).
Claim 14 is an apparatus claim corresponding to claim 5 and is similarly rejected.

Regarding claim 6, Valadez’396, in view of Schrage and Valadez’423, discloses the invention of claim 1 as discussed above. Valadez’396 further discloses wherein the screen includes a navigation selector to another validation set (figure 6 illustrates horizontal and/or vertical scroll bars that enables the web developer to scroll and view all of the rendered images, see column 14, lines 9-17).
Claim 15 is an apparatus claim corresponding to claim 6 and is similarly rejected.

Regarding claim 7, Valadez’396, in view of Schrage and Valadez’423, discloses the invention of claim 1 as discussed above. Valadez’396 further discloses wherein the validation set includes a transformation identification, original web page address, transformed web page address, the screenshot of the rendered original web page, the screenshot of the rendered transformed web page, the original web browsing platform, and the transformed web browsing platform (FIG. 2 illustrates the user interface that includes a test description field, test image URL, baseline image URL, browsers; FIG. 5 illustrates that the test results include the screenshots of the web page, platform information).
Claim 16 is an apparatus claim corresponding to claim 7 and is similarly rejected.

Regarding claim 8, Valadez’396, in view of Schrage and Valadez’423, discloses the invention of claim 1 as discussed above. Although Valadez’396 teaches assigning a pass/low pass/fail status (“remediation history”) to a rendered web page image, Valadez’396 does not expressly disclose creating a remediation history based on the indicator associated with the validation of the validation set. However, Valadez’423 teaches a user interface of a web browser compatibility test that displays an evaluation input control when a group of rendered web page images is displayed in an image display portion. See figure 5, column 14, lines 48-65. The evaluation input control may include a pass option and a fail option. Id. The evaluation input control is intended for a user to indicate that all of the rendered web pages in a group are rendered correctly by their respective tested web browsers. Id. Accordingly, the user may select the pass option when the user has examined each of the rendered web pages and believes that each of the test web browsers rendered a particular web page correctly. Id. On the other hand, if any of the web page images displayed in the image display portion appears to show a deviation from the designed appearance of the web page being tested, the user may select the fail option. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valadez’396 to incorporate the teachings of Valadez’423 to provide an evaluation input control with a pass option and a fail option, at least because doing so would enable the user to indicate manually whether the web pages are rendered correctly or not. Valadez’423.
Claim 17 is an apparatus claim corresponding to claim 8 and is similarly rejected.

Regarding claim 19, Valadez’396, in view of Schrage and Valadez’423, discloses the invention of claim 1 as discussed above. Valadez’396 further discloses rendering the transformed web page in an additional transformed web browsing platform; wherein (see column 9, lines 26-38 (the rendering engine also renders the web page source documents in additional web browsers, e.g., Safari 3.1)) the storing of the validation set further includes storing a screenshot of the transformed web page rendered in the additional web browsing platform (see column 8, lines 34-61 (the rendered web page images are sent to the cloud servers; see column 10, lines 35-57 (subsequent to the generation of web pages for each of the version tests (“validation set”) the distribution module receives the web pages and stores the web page images in the results queue according to the original version test, unit test, and test suite structures, the web page images are stored in a file folder of the directory structure)).
Claim 20 is an apparatus claim corresponding to claim 19 and is similarly rejected.

Regarding claim 21, Valadez’396, in view of Schrage and Valadez’423, discloses the invention of claim 1 as discussed above. Valadez’396 further discloses suppressing a portion of the original web page prior to capturing the screen shot of the rendered original web page; and suppressing a portion of the transformed web page prior to capturing the screen shot of the screenshot of the rendered transformed web page (see column 6, lines 21-34).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Valadez’396, Schrage, and Valadez’423 as applied to claims 2 and 11 above, and further in view of Yee (US 8,996,988 B2; patented Mar. 31, 2015) and Iyer (US 2016/0044520 A1; published Feb. 11, 2016).
Regarding claim 3, Valadez’396, in view of Schrage and Valadez’423, discloses the invention of claim 2 as discussed above. Although Valadez’396, column 16, lines 50-58, teaches the main server reports the compatibility of each tested web browser to the web developer, Valadez’396 does not particularly disclose tracking a result of the comparison between the validation indication and the other validation indications associated with the other validation sets; creating a report including the tracked result of the comparison. However, Yee teaches generating a human-readable report of the visual and/or functional differences between rendered versions of a web page produced by different browsers. Abstract. The facility may generate a report of the identified discrepancies (if any), the number of tested installations satisfying the predetermined expected results supplied to the facility, and/or other information. Paragraph 22. By indicating the number of installations that differ from the majority of installations (or from a selected installation), the facility provides the developer with metrics indicating the consistency or compatibility of the application for the supported installations irrespective of the number of the tested installations that produced the "correct" or an "acceptable" result. Id. In some embodiments, the facility may also generate a report identifying the tested installations or number of tested installations having output differing from predetermined expected results supplied to the facility. Id. The generated report comprises a list of the browsers 135 that produced output that differed from the output produced by the baseline browser and/or the identified discrepancies. Paragraph 36. The generated report may list an identified discrepancy by one or more unique selectors which, in the context of presentation and/or layout discrepancies, correspond to an element or a set of elements to which the identified discrepancy is attributed. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valadez’396 to incorporate the teachings of Yee to create a report based on the results of comparisons of the rendered web pages, at least because doing so would enable the automatic detection and reporting of visual discrepancies between the rendered versions of a web page produced by different browses. Yee, paragraph 17.
Valadez’396 does not expressly disclose transmitting the report to a first computing device and a second computing device, wherein the first computing device is associated with a content provider of the original web page and the second computing device is associated with a content provider of the transformed web page. However, Iyer teaches testing an application for a set of applications associated with various devices and test cases, automatically executing the tests, and sending the test results to a user, to application developers, to system administrators, etc. See paragraph 39. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valadez’396 to incorporate the teachings of Iyer to send reports of the rendering tests to the web developer as well as system administrators, at least because doing so would enable notification of test results. Valadez’396, column 6, line 61 – column 7, line 4.
Claim 12 is an apparatus claim corresponding to claim 3 and is similarly rejected.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Valadez’396, Schrage, and Valadez’423 as applied to claims 2 and 11 above, and further in view of Brydon (US 2014/0379399 A1; published Dec. 25, 2014).
Regarding claim 9, Valadez’396, in view of Schrage and Valadez’423, discloses the invention of claim 1 as discussed above. Valadez’396 teaches that once the distribution module and/or the image comparison module have performed the appropriate operations, the distribution module may notify the corresponding web developer to user the web browser on the client device to navigate to a summary web page to view the rendered web page images. Column 11, lines 52-64. Yet, Valadez’396 does not expressly disclose selecting the computing device from a plurality of different computing devices based on the queue. However, Brydon teaches receiving task data from a requestor and provide the task data to a worker. Paragraph 21. A computing device associated with a human worker can process the task data to present the tasks for response by the human worker via a suitable user interface. Id. If the task data includes computer executable code, the computing device can execute the computer executable code. Id. The human workers 130 can respond to the tasks by providing response data in a manner specified by the response data structure. Id. The testing platform can submit the tasks for completion by human workers 130 based on priorities assigned to the queues and the ordering of tasks within the queues. Paragraph 23. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valadez’396 to incorporate the teachings of Brydon to distribute the test results to a computing device associated with a web developer based on the priorities assigned to queues and the ordering of tasks in the results queue, at least because doing so would enable efficient processing of the results.
Claim 18 is an apparatus claim corresponding to claim 9 and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178